UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6670



RICHARD H. JOSEY,

                                              Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden of McCormick Correc-
tional Institution; CHARLES M. CONDON, Attor-
ney General of the State of South Carolina;
STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-00-547-7)


Submitted:   September 28, 2001            Decided:   October 18, 2001


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard H. Josey, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, S. Creighton
Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard H. Josey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    Josey v. Rushton, No. CA-00-547-7 (D.S.C.

filed Mar. 15, 2001; entered Mar. 16, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2